         Case 4:19-cv-00212-MW-MAF Document 116 Filed 03/06/20 Page 1 of 3
                  Case: 20-10690 Date Filed: 03/06/2020 Page: 1 of 1


                         UNITED STATES COURT OF APPEALS
                            FOR THE ELEVENTH CIRCUIT
                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                             56 Forsyth Street, N.W.
                                             Atlanta, Georgia 30303

David J. Smith                                                                        For rules and forms visit
Clerk of Court                                                                        www.ca11.uscourts.gov


                                           March 06, 2020

Daniel Jay Gerber
Rumberger Kirk & Caldwell, PA
300 S ORANGE AVE STE 1400
PO BOX 1873
ORLANDO, FL 32801

Appeal Number: 20-10690-JJ
Case Style: Jacquann Harvard, et al v. Secretary, Florida Department, et al
District Court Docket No: 4:19-cv-00212-MW-CAS

The enclosed copy of this Court's Order of Dismissal is issued as the mandate of this court. See
11th Cir. R. 41-4. Counsel and pro se parties are advised that pursuant to 11th Cir. R. 27-2, "a
motion to reconsider, vacate, or modify an order must be filed within 21 days of the entry of
such order. No additional time shall be allowed for mailing."

All pending motions are now rendered moot in light of the attached order.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Tiffany Tucker, JJ
Phone #: (404)335-6193

Enclosure(s)

                                                                 DIS-4 Multi-purpose dismissal letter
Case 4:19-cv-00212-MW-MAF Document 116 Filed 03/06/20 Page 2 of 3
         Case: 20-10690 Date Filed: 03/06/2020 Page: 1 of 2
Case 4:19-cv-00212-MW-MAF Document 116 Filed 03/06/20 Page 3 of 3
         Case: 20-10690 Date Filed: 03/06/2020 Page: 2 of 2
